OFFICE OF THE ATTORNEY         GENERAL   OF TEXAS
                         AUSTIN




Ron. X.D. Ball
OOUnty Attoa'noy
lIa$igloceunty
RbnrglO, Tux88
Duar 81ra




JW-WO~~ on thu above I)
        8aotlons 3 and
Qlrll AnxotaWd Watu*




                            ( 20
                               o fb ulldlngand th e
                    road8 0r th aCo unty;a nd8h ill
                   oa4psaroation
                               to fha County Road
                    oad funds of any defined dir-
                   orlsmd stibdl+l8leaIn the Gouaty,
                   eyment of road oqulpxaogA.
Ron. K.P. Hall, page 23

      zm8t1of the soil irea avoidablewaste and
      ioao of pruduetlvenessoi agisulturai cxops
      neoe~sary to the public mliaxe, through per-
      ziiiesion   to use the naahlnsry   and e+_uiprient
      that may ba made orailable by the County ror
      euoh purposes under written contract, and the
      County shall remsire frcm suoh landownertannd
      tca+payersaompsnsetloa,upon such uniiona basis
      aa may ba deelaedequitable, and proper, for
      the   ao-opratlon    sxtsndod and wniaes      rsadar-
      bd, all suoh campenaationor fund8 to the Ccmn-
      ty to be patd into the Road and Bridge Lund of
      the Ceunty; and the County Cmmlasloner8*
      Court may provide for paymutts frua landowners
      and taxpayer8 of the County at mob atated in-
      toxvals and in auoh amount+,  ES and w-n the
      County tams ara ~Uooted, a# mar be equitable,
      r0r the use 32 the eqtkipmnnt for the protection
      o? lands against aontinu5.agirrPruaeurable inJury
      thxough 8Ofl ero8ieq provfd*d that the aAl-
      PIewionex~P hart or repxwontatlte thsnef
      8hall not go upon tha land of say owner te im-
      prove, tarrnes, pxoteot, of dft,chsuch ltmd
      until required to do 80 in wrltlng by ~udh Ol*neX;
      and provided further,that the Dcnmieal.onass*
      Coawt or tepx8sentatfvsa  thereof shall not b8
      required to do suah imgrovia& tarraoing,pro-
      taotAng, and dftching anleea ruch Court shall
      detomlne th~+tarch work is of scnm publio
      benefit and said Coaxt al~cto to do the wurLa
         Dnder tha prcwlsiws of the above quoted 8t&-
ute                 .* . D.ourt is sp$flcally~authari~d
     the Ccmn%srionsra*
t,o enigJ.oy
           ( or permm to co e~pmyea, any roe+aonstrua-
tioa or other maehfntwy or athex e~uipnt      ia the aerw
Ice of soil conservationand grsrentionof eoil waste
through erosion, vcb#nererin the Judgment of the County
Comaissionars*Court,    suah mwhlnsrp or aquipmnt    is
not demnded for the service of building anO the upkeep
of th% roede of the County. This at52tutsasea not ma-
t;orlze the CoiaQLLseiunero * Court to leeee gradfng equip-
ment , smh .6%trimtom and grcrdersr
ecpipmnt oz machinery to a contraota*
                                      or an
                                                wico~~rt~:
oontmet tckbuild a road aithLn the oomty, nor due8 it
                                                        a
smthorlze the leasing or said squipatentamidmaohincry
Xm. X. 9. ??all,psa S
             In opinion witton        Au@mt    10, 19% br BOQ.
*Mm     t.   22&i,      Amirtant      Attorney Oeneral, addrem-
ed to lion.X~ll Condroll,CountyJbd@, Throok~wtoa,
Texas, tiia departmnt held that;
         ‘8A bounty Camml8a:oners*Court h&n no author-
      ity, lrgresa or bplld, to hire out aountf xond
      mmhlnery while euuohmmhinery is idlo.*
             In view oi the iloregoiq, ycus quoetian I.8w-
8peotfully     mmwed      ,in   th% n%gatln.

             Truatfng thatwe hnve fully answered your in-
quay* w       ranafrr




                     APPROVEDMAR E,     1940

                     (.isLa&.~
                     ATTORNEY Gl3ihi-l;rAL
                                      03 TEXAS